Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5, 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4-5, 10-11, recite the limitation "the registration key" lacks of antecedent basis for this limitation in the claims. The limitation "the registration key" is not clear whether it is referred to the “first registration key” or the “second registration key”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Aya (JP 2010-128554) (using the translation filed by applicant) in view of Lundstrom (9,838,205) and Official Notice.
With respect to claims 1,7, Aya discloses a registration system (figs 1, 2) comprising: a management apparatus 1 (fig 2) configured to include: a first memory 14 (fig 1) configured to store a first registration key (para [0051], “encryption key EK2 is used, in order that the authentication server 1 may encipher any data. The authentication server 1 generates member certificate PRF etc. which are mentioned below using encryption key EK2”), and a first processor coupled to the first memory and the first processor configured to: acquire first information of an authentication key for registration from a communication processing apparatus 3 (fig 2) to communicate with the management apparatus and put a signature for the first information (para [0056], “The group of the member ID MID and member password MPW or the electronic signature SGN may be sufficient as "membership authentication information MAT", for example. In this example of a description, "membership authentication information MAT" is a group of the member ID MID and member password MPW”) (para [0036], “the information quota part 18 of the quota equipment 1 reads the service required information matched with ID transmitted from the terminal 3 from the storage part 14, and outputs the service required information and ID to the communications department 11. Then, the communications department 11 transmits the service required information and ID to the terminal 3”), and transmit the first information completed with the signature to the communication processing apparatus (para [0054], “The authentication server 1 generates "membership authentication information MAT", and transmits the membership authentication information MAT to the terminal 3”); and a registration server 2 (fig 2) configured to include: a second memory 22 (fig 1) configured to store a second registration key (para [0052], “Decode key DK2 is used in order that the service server 2 may decrypt any data enciphered using encryption key EK2. The service server 2 decrypts member certificate PRF which the authentication server 1 generated by encryption which used encryption key EK2, for example using the decode key DK2”) paired with the first registration key, and a second processor coupled to the second memory and the second processor configured to: acquire a registration request including the first information completed with the signature by the management apparatus from the communication processing apparatus to communicate with the registration server, verify the signature put for the first information included in the registration request (para [0038], “Then, the registration device 2 authenticates a user using ID and service required information which have been transmitted from the terminal 3 with a service provision request. And when it succeeds in the authentication concerned, service is provided to the terminal 3”), by using the second registration key (para [0052], “Decode key DK2 is used in order that the service server 2 may decrypt any data enciphered using encryption key EK2. The service server 2 decrypts member certificate PRF which the authentication server 1 generated by encryption which used encryption key EK2, for example using the decode key DK2”), and register the first information included in the registration request, based on a result of verifying the signature put for the first information (para [0038], “Then, the registration device 2 authenticates a user using ID and service required information which have been transmitted from the terminal 3 with a service provision request. And when it succeeds in the authentication concerned, service is provided to the terminal 3”). 
Aya does not explicitly disclose putting a signature for the first information. Since Aya discloses using an electronic signature may be sufficient as a membership authentication information (para [0056]) and Lundstrom discloses a network authentication apparatus using a digital signature with a certification reference and a key for authorizing a user (col 13, line 63 – col 14, line 7, “by the verification server, upon receipt of a digital signature and a certificate reference via the communication network, determining, based on the public key corresponding to the certificate to which the certificate reference received thereby is uniquely mapped whether or not the digital signature received thereby is signed with the private key, and obtaining from the digital signature received thereby the transaction data that has been determined to be associated with the end user and that has been confirmed by the end user when it is determined that the digital signature is signed with the private key”), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aya with the digital signature taught by Lundstrom to prevent hacker from steal or modify the user data or identities (Lundstrom, col 1, lines 35-37).
Aya does not disclose putting the first information with the first registration key. The Official Notice is taken that putting an information with a registration key for performing authorization would have been known. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aya by putting the first information with the first registration key as claimed for the same motivation discussed above.
Then, the registration device 2 authenticates a user using ID and service required information which have been transmitted from the terminal 3 with a service provision request. And when it succeeds in the authentication concerned, service is provided to the terminal 3”). 

With respect to claims 3,9, Aya discloses using a digital signature (para [0056]). Aya does not disclose the signature including timing. The Official Notice is taken that, a digital signature including timing, would have been known. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aya with the digital signature including timing to make the system more secure.

With respect to claims 4,10, Aya discloses wherein the second processor is configured to generate identification information for the registration, based on a request from the communication processing apparatus according to a communication connection with the management apparatus (para [0033], “The terminal 3 transmits 111D assignment request" which requires assignment of ID to the user of the terminal 3 concerned to the registration device 2”), and transmit the generated identification Then, ID quota part 23 of the registration device 2 assigns a user any ID from, while having memorized to the storage part 22, and it transmits to the terminal 3”); wherein, when the first processor acquires the first information including the identification information from the communication processing apparatus, the first processor is configured to put the signature for the first information with the registration key and transmit the first information including the identification information completed with the signature to the communication processing apparatus (refer to discussion in claim 1 above for putting a signature and the registration key), and wherein, when the second processor acquires the registration request including the first information completed with the signature by the management apparatus from the communication processing apparatus, the second processor is configured to verify the signature put for the first information including the identification information included in the registration request, by using the registration key and the identification information (para [0038], “Then, the registration device 2 authenticates a user using ID and service required information which have been transmitted from the terminal 3 with a service provision request. And when it succeeds in the authentication concerned, service is provided to the terminal 3”).

With respect to claims 5,11, Aya discloses wherein the second processor is configured to transmit the identification information (para [0033], “Then, ID quota part 23 of the registration device 2 assigns a user any ID from, while having memorized to the storage part 22, and it transmits to the terminal 3”); completed with the signature with the registration key (refer to discussion in claimed 1 above for the signature and registration key) to the communication processing apparatus, and wherein, when the first processor acquires the first information including the identification information completed with the signature from the communication processing apparatus, the first processor is configured to verify the signature put for the identification information by using the registration key and verify validity of the identification information, based on a result of verifying the signature put for the identification information (para [0038], “Then, the registration device 2 authenticates a user using ID and service required information which have been transmitted from the terminal 3 with a service provision request. And when it succeeds in the authentication concerned, service is provided to the terminal 3”). 

With respect to claims 6,12, Aya discloses the claimed invention except for generating the identification information based on a nonce value. The Official Notice is taken that generating the identification information based on a nonce value, would have been known. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aya by generating the identification information based on a nonce value as claimed to provide extra security to the system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU T NGUYEN whose telephone number is (571)272-2424.  The examiner can normally be reached on M-F 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on (571) 272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TU T NGUYEN/Primary Examiner, Art Unit 2453
02/26/2021